DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response applicant’s preliminary amendment filed on July 6, 2020, which has been entered into the file.  
By this amendment, the applicant has canceled claims 1-6 and has newly added claims 7-10.  
Claims 7-10 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the phrase “diffractive optical element segment having an asperity shape on the segment’s surface” that is confusing and indefinite since it is not clear how to objectively define the “asperity shape”.  The specification fails to give explicitly definition for this phrase that makes this feature difficult to be examined.  For the purpose of examination, this phrase is being interpreted as “diffractive optical element has a random shape”.  However proper clarification and correction are required.  
Claims 8-10 inherit the rejection.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each diffractive optical element segment having an asperity shape” recited in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Suzuki et al (PN. 5,506,703) in view of the US patent application publication by Kim et al (US 2006/0092515 A1) and patent issued to Mentz et al (PN. 6,017,657).
Suzuki et al teaches a light pattern generator that is comprised of a laser light source (1, Figures 1 and 9), a diffractive optical element which includes a plurality of diffractive optical element segments (3-1, 3-2…3-m, Figures 1 and 9), each diffractive optical element segment has a specific interference fringe pattern, to vary phases of the laser light according to positions at which the laser light enters, the each diffractive optical element segment projecting when the laser light enters light having a phase distribution to form a light pattern (please see Figures 1 and 9), the diffractive optical element segments being arranged in respective regions on the diffractive optical element (3), which are partitioned by lines radially extending from a center of the diffractive optical element to a circumference, (please see Figure 9).  
Suzuki et al further teaches that the light pattern generator comprises a motor (4) serves as the rotation mechanism to rotate the diffractive optical element so as to change from a state n which the laser light is incident on one of the diffractive optical element segments included in the diffractive optical element to a state in which the laser light is incident on another diffractive optical element segment included in the diffractive optical element, (please see Figures 1, 8 and 9, column 6, lines 4-19).  
Suzuki et al teaches that the lighting is controlled by the control unit (5) and the control unit receive encoder pulse to control the lighting, (please see Figure 5 and column 5, lines 14-36).  
The diffractive optical element segments have specific interference fringes patterns that may be different from each other (please see Figure 9, since the different diffractive optical element segment reproduce different image point at different position that means that the diffractive pattern of each segments are different from each other) and correspond to respective light patterns different from each other.  The light patterns being formed by light entering the respective diffractive optical element segments and two adjacent diffractive optical element segments included in the diffractive optical having respective interference fringe patterns related with each other. The respective light patterns being to be formed by light entering individually the two adjacent diffractive optical element segments.  The rotation mechanism changes from a state in which the laser light in incident on one included in the two adjacent diffractive optical element segments to a state in which the laser light is incident on the other included in the two adjacent diffractive optical element segments to make the two adjacent diffractive optical element segments project light having phase distribution that form light pattern to be displayed as an animated pattern, (please see column 2, lines 50-67).  The rotation mechanism rotates the diffractive optical element in synchronism with pulse timing of the encoded pulses, (please see, Figure 1, column 2, lines 60-67, column 5, lines 14-25).  
This reference has met all the limitations of the claims.  This reference teaches that each diffractive optical element segments (3-1 to 3-m) each has an interference fringes patterns.  It however does not teach explicitly that the pattern has an “asperity shape”.  However since the specification fails to explicitly and objectively define what considered to be the “asperity shape”, such feature can only be examined in the broadest interpretation, (please referred to the rejection of claim under 35 USC 112, second paragraph for the specific interpretation).  Kim et al in the same field of endeavor teaches an illumination system that is comprises of a diffractive optical element having a plurality of diffractive segments (24a, 24b and 24c, Figure 3B) wherein the diffractive optical element is being rotated by a rotation mechanism (22) wherein each of the diffractive segments has a random shape (please see Figure 4) to impart random phase distribution to light enters the diffractive optical element.  Mentz et al in the same field of endeavor teaches that holographic interference fringes pattern may be formed by embossing to form as surface relief pattern (please see Figures 1 and 2).   It would then have been obvious to one skilled in the art to apply the teachings of Kim et al and Mentz et al to modify the diffractive optical element of the Suzuki et al such that each diffractive optical element segments has random fringes surface pattern for the benefit of allowing the light pattern generator to eliminate laser speckle.  
With regard to claim 8, Suzuki et al in light of Kim et al and Mentz et al teaches that each diffractive optical element segment has an random surface pattern which corresponding to a light pattern to be formed by receiving the laser light when the each diffractive optical element segment is positioned in a specific direction from a center of the diffractive optical element, (please see Figures 1 and  9 of Suzuki et al).  
With regard to claims 9 and 10, it is known in the art that laser source has single wavelength.   It is implicitly true or obvious to one skilled in the art to use laser light source to have a single wavelength.  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872